Citation Nr: 0826764	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-18 035	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left hip with groin pain. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the right hip with groin pain. 

3.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee.

4.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to March 
1977, January 1991 to April 1991 and November 2001 to April 
2003.  The veteran served in the Utah National Guard, which 
included periods of active duty training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
Jurisdiction over the veteran's claims was later transferred 
to the Salt Lake City, Utah RO. 


FINDINGS OF FACT

1.  Prior to in-service aggravation, the veteran's right and 
left hip osteoarthritis with groin pain was not manifested by 
limitation of motion.

2.  Following in-service aggravation, the veteran's right and 
left hip osteoarthritis with groin pain is not manifested by 
ankylosis or limitation of flexion of the thigh to 20 degrees 
or less. 

3.  Prior to in-service aggravation degenerative joint 
disease of the knees was manifested by pain on motion, but 
not limitation of motion, ankylosis, subluxation, lateral 
instability, fracture, genu recurvatum or locking, although a 
torn lateral meniscus was diagnosed. 

4.  Following in-service aggravation, degenerative joint 
disease of the knees is not manifested by ankylosis, 
limitation of extension, limitation of flexion to 60 degrees 
or less, locking, subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for veteran's right hip osteoarthritis with groin 
pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310, 
3.321, 3.322, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.22, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for veteran's left hip osteoarthritis with groin pain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.310, 3.321, 
3.322, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.22, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (2007).

3.  The criteria for an initial compensable evaluation for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.310, 3.321, 3.322, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.22, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2007).

4.  The criteria for an initial compensable evaluation for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.310, 3.321, 3.322, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.14, 4.22, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2003.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  The veteran has not alleged any 
prejudice; thus that burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims were awarded with an 
effective date of April 18, 2003, the day following his 
discharge from service, and that ratings were assigned for 
his service-connected disabilities.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he has 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day following his discharge as 
an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(b)(1).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel since 
September 2007.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence and afforded the 
veteran physical examinations to address the severity of his 
service-connected disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Disability 
Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

Under 38 C.F.R. §§ 3.322(a) and 4.22, where service 
connection is based on aggravation of a preexisting 
disability by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
the active service or it is determined upon the evidence of 
record to have existed at that time.  It is necessary, 
therefore, to deduct from the present degree of disability 
the degree, if ascertainable, of the disability existing at 
the time of entrance into active service, in terms of the 
rating schedule.  If the degree of disability at the time of 
entrance into the service is not ascertainable in terms of 
the schedule, no deduction will be made. 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight- bearing and, if possible, 
with the range of the opposite undamaged joint.  Id.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.  Id. 

When there is some limitation of motion of the specific joint 
or joints involved that is non-compensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id. 

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2007).

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Factual Background

In the present case, service connection for osteoarthritis of 
the hips with groin pain and degenerative joint disease of 
the knees has been granted through aggravation of a pre-
existing disability.  Accordingly, it is necessary for the 
Board to quantify the pre-service severity of the veteran's 
service-connected disorders, if possible, and deduct this 
quantity from the present evaluation thereof.  

Following his second period of service, the veteran developed 
a bilateral hip disability and a bilateral knee disability.  
In a November 2000 letter, Gordon R. Kimball, M.D., noted 
examination of the hips and knees following complaints of 
pain.  Examination of the hips showed pain at the extremes of 
motion, but a good range of motion.  At the time, the veteran 
was very tender over the hip bursa and the greater 
trochanters.  X-rays of the hips were normal except for some 
spurring over the greater trochanters.  With respect to his 
knees, the veteran reported swelling, catching, weakness, 
instability and pain in the knees.  He was unable to kneel or 
squat and experienced pain when rising from a seated 
position.  The left knee seemed to be worse than the right.  
Examination of the knees showed a 30 cc effusion in both 
knees with tender medial and lateral patellar facets, tender 
lateral joint lines with positive lateral McMcurray's for 
pain.  The veteran had full range of motion, stable knees to 
varus valgus stress, anterior and posterior draw with 
negative Lachman and very strong quads.  X-rays of the knees 
showed some very minor early arthritic changes with lateral 
tilting patellae.  He had a negative pivot shift.  Dr. 
Kimball found that the veteran could no longer be required to 
run.  Dr. Kimball diagnosed bilateral hip bursitis and 
bilateral knee chondromalacia patella, tensor fascia latae 
syndrome, early arthritis and torn lateral meniscus.

A December 2001 service treatment record notes that the 
veteran was medically evacuated from overseas service due to 
hip and knee pain.  This record noted that the veteran had a 
Medical Evaluation Board (MEB) proceeding pending since 
November 2000.  The veteran reported significant pain that 
limited his ability to walk.  The treatment note also 
reflects that the veteran reported having been told he would 
need a bilateral hip replacement.  Range of motion was 
severely limited in the hips due to pain.  Severe bilateral 
degenerative joint disease of the hips was diagnosed.  

Of record are documents pertaining to the MEB initiated in 
September 2002 that contain two contemporaneous examination 
reports.  One examination was conducted at the Blanchfield 
Army Community Hospital; the other by VA. 

The report of a September 2002 examination from the 
Blanchfield Army Community Hospital notes that that the onset 
of the veteran's bilateral knee and hip pain occurred about 
two years earlier and had become progressively worse.  At the 
time, the veteran was on a permanent physical profile that 
prohibited him from running.  He then complained of bilateral 
groin pain and bilateral knee pain, with the left knee being 
more painful.  He reported having greater groin pain by the 
end of the day, which he rated at approximately 4 to 5 out of 
10.  He described knee pain as being retropatellar, worse 
when going up or down stairs and with squatting and extended 
periods of sitting.  He also described giving way in both 
knees, as well as crepitus, popping and catching; he denied 
true locking.  

Physical examination showed a slight limp secondary to knee 
pain, but normal heel separation and reciprocal gait.  
Patellar tracking was normal.  There was positive patellar 
crepitus, left greater than right, positive patellar 
entrapment, left greater than right and positive grind, left 
greater than right.  Additionally noted was mild facet 
tenderness to palpation.  Examination of the hips 
demonstrated no tenderness to palpation over the greater 
trochanters, which was noted as a departure from previous 
examination when he had tenderness over the greater 
trochanteric bursa.  The veteran exhibited full range of 
motion in the hips as well as 5/5 motor strength in both the 
upper and lower extremities.  Pain was noted at the limits of 
internal and external rotation and particularly with flexion 
abduction and external rotation of both hips.  X-rays of the 
hips were normal, but the possibility of some mildly 
increased sclerosis was noted.  X-rays of the knees 
demonstrated mild suprapatellar beaking and otherwise well-
maintained joint space.  MRI of both hips was within normal 
limits.  The diagnoses were bilateral groin pain of unknown 
etiology likely secondary to osteoarthritis of the hips and 
left greater than right retropatellar pain syndrome with mild 
arthrosis.

A September 2-002 VA examination report contained similar 
subjective complaints as noted in the Blanchfield Army 
Community Hospital examination report.  Examination showed 
full range of motion bilaterally in the hips, except for 
bilateral straight leg raise, hip flexion to 80 degrees 
maximum.  Chronic recurrent bursitis of the hips with 
iliotibial band syndrome was diagnosed.  The knees exhibited 
a full range of motion with positive patellar entrapment with 
retropatellar crepitus bilaterally.  Degenerative joint 
disease of the knees was diagnosed.  

In October 2003, the veteran was afforded another VA 
examination.  Bilateral hip flexion was to 125 degrees.  
Adduction was to 25 degrees.  Abduction was to 45 degrees.  
External rotation was to 60 degrees and internal rotation was 
to 40 degrees.  Knee flexion was to 140 degrees bilaterally 
and extension was full to negative 10 degrees.  There was no 
medial collateral ligament laxity.  Lachman, McMurray and 
drawer signs were negative.  

In June 2006 the veteran was once again afforded a VA 
examination.  Examination showed that the veteran walked with 
a gait that favored the left hip with more weight placed on 
the right.  Flexion was to 110 degrees.  Extension was to 30 
degrees.  Adduction was to 15 degrees.  Abduction was to 35 
degrees.  External rotation was to 45 degrees.  Internal 
rotation was to 30 degrees.  All measurements were taken 
bilaterally and with repetition.  There were no additional 
limitations in range of motion or joint function due to pain, 
fatigue, weakness, lack of endurance or incoordination.  
Bilateral groin and hip pain secondary to osteoarthritis was 
diagnosed, although it was noted that osteoarthritis was not 
visualized on X-rays.  

Examination of the knees in June 2006 showed bilateral 
flexion to 120 degrees and extension to zero degrees.  These 
measurements were taken with repetition.  There were no 
additional limitations in range of motion or joint flexion 
following repetitions due to pain, fatigue, weakness, lack of 
endurance or incoordination.  The veteran did not use any 
assistive devices or braces.  Left and right retropatellar 
pain syndrome with mild arthritis/degenerative joint disease 
was diagnosed, although X-rays were normal.  

The veteran was afforded a VA examination in February 2007 at 
which time it was noted that the veteran had a moderate 
antalgic gait through his left hip.  He was not then using an 
assistive device, but did use a cane to assist in ambulation 
at times when his hips were painful.  Examination of the hips 
showed marked tenderness through the bilateral greater 
trochanters for trochanteric bursitis, left greater than 
right.  Also noted was deep hip pain that radiated to the 
groin with motion.  Left flexion was to 90 degrees, with pain 
beginning at 60 degrees.  Extension was to 5 degrees on the 
left with pain throughout range of motion.  Internal rotation 
on the left was to 15 degrees with pain at the very end 
range.  External rotation was to 25 degrees on the left, with 
pain at the extreme range.  Abduction and adduction were to 
30 and 10 degrees, respectively, with pain at the extreme.  
On the right, flexion was to 65 degrees.  Internal rotation 
was to 10 degrees.  External rotation was to 20 degrees.  
Abduction was to 20 degrees.  Adduction was to 25 degrees.  
Pain was noted at the end of the ranges of motion for all 
these measurements.  Except as noted, there was no change in 
active or passive motion during repeat motion testing and no 
additional loss of range of motion due to pain, weakness, 
impaired endurance, fatigue, incoordination or flare-ups.  
Bilateral hip strain with bilateral trochanteric bursitis, 
left greater than right was diagnosed.  

Examination of the knees showed no deformities or tenderness 
to palpation.  Extension was to zero degrees without pain.  
Flexion was to 125 degrees and the veteran reported feeling 
pressure within the knees bilaterally.  Valgus, varus and 
anterior drawer were normal.  The knees were stable and 
McMurray's was negative.  Except as noted, there was no 
change in active or passive motion during repeat motion 
testing and no additional loss of range of motion due to 
pain, weakness, impaired endurance, fatigue, incoordination 
or flare-ups.  Bilateral knee intermittent retropatellar pain 
syndrome was diagnosed.  


Hips

Normal ranges of motion of the hip are from hip flexion from 
0 degrees to 125 degrees, and hip abduction from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating 
for limitation of extension of the thigh that is limited to 5 
degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of 
flexion of the thigh.  A 10 percent disability rating is for 
flexion of the thigh that is limited to 45 degrees; a 20 
percent rating is for flexion of the thigh that is limited to 
30 degrees; a 30 percent rating is for flexion of the thigh 
that is limited to 20 degrees; and a 40 percent rating is for 
flexion of the thigh that is limited to 10 degrees.  38 
C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  Id.  As shown below, there is no evidence of any such 
pathology; thus, these diagnostic codes are inapplicable.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In the May 2004 rating decision on appeal, service connection 
was granted for osteoarthritis of the right and left hips 
with groin pain based on in-service aggravation of a pre-
existing disability.  In assigning a rating evaluation, the 
RO essentially determined that the medical evidence of record 
supported a 20 percent rating evaluation for each hip.  
However, the RO also found that the level of disability that 
pre-existed service was 10 percent disabling and thus 
deducted that 10 percent from the possible 20 percent rating, 
and assigned an initial 10 percent disability rating for each 
hip. 


The evidence shows that the veteran first developed 
osteoarthritis of the right and left hips with groin pain 
between his second and third periods of active duty sometime 
in 1999/2000.  Notably, the evidence relating to this 
diagnosis from Dr. Kimball shows that the primary 
manifestation of this disability was pain on extremes of 
motion, but that range of motion was good.  In this regard, 
the Board notes that under Diagnostic Codes 5250, 5251, 5252 
and 5253 a non-compensable evaluation would be warranted.  
Nonetheless, under Diagnostic Code 5003 pertaining to 
evaluation of arthritis, each hip, a major joint, would be 
entitled to an evaluation of 10 percent in the absence of 
compensable limitation of motion.  38 C.F.R. §§ 4.45, 4.71a.  
Accordingly, the Board finds that the veteran's 
osteoarthritis of the each of the hips was 10 percent 
disabling prior to in-service aggravation thereof.  

As outlined above, the RO has assigned a 10 percent 
disability evaluation for each hip after deducting a pre-
service evaluation of 10 percent.  The Board has likewise 
evaluated the pre-service disabilities as 10 percent 
disabling.  Accordingly, in order for an evaluation in excess 
of 10 percent for each hip to be assigned, the evidence must 
show entitlement to an evaluation greater than 20 percent 
regardless of the level of pre-service disability.  38 C.F.R. 
§§ 3.310, 3.322.

Throughout the course of the appeal the evidence does not 
show that the veteran's hip disabilities could be evaluated 
as greater than 20 percent disabling regardless of the level 
of pre-service disability.  Under Diagnostic Code 5250 a 
higher evaluation is not warranted because there is no 
evidence of ankylosis; the veteran retains motion in his 
hips.  Similarly, Diagnostic Codes 5251 and 5253 would be 
inapplicable because they do not provide for evaluation 
higher than 20 percent.  Only Diagnostic Code 5252 could 
provide a higher evaluation.  In this regard, the evidence 
would have to show limitation of flexion to 20 degrees or 
less.  With reference to the evidence outlined above, the 
Board finds no such evidence.  As reflected in the November 
2007 VA report of examination, flexion of the right and left 
hips has been limited, at most, to 60 degrees and 65 degrees, 
respectively, with consideration of the DeLuca factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
claim must be denied.  

Knees

A knee disability may be rated separately under diagnostic 
codes evaluating instability (Diagnostic Codes 5257, 5262, 
and 5263) and those evaluating range of motion (Diagnostic 
Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 
97.

A veteran who evidences symptoms of restricted range of 
motion and instability in a knee joint with a service- 
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (holding that a veteran, 
who has arthritis with restricted motion and instability in 
the knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes).  
Additionally, a separate rating under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  For rating purposes, normal range of 
motion in a knee joint is from zero to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is proper when 
the veteran experiences moderate subluxation or lateral 
instability. A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 pertains to dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint and is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology. A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

Under Diagnostic Code 5260, limitation of flexion is rated 10 
percent when flexion is limited to 45 degrees, 20 percent 
when flexion is limited to 30 degrees and 30 percent when 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension is rated 
10 percent when extension is limited to 10 degrees, at 20 
percent when extension is limited to 15 degrees, at 30 
percent when extension is limited to 20 degrees, at 40 
percent when extension is limited to 30 degrees, and at a 
maximum 50 percent when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In the May 2004 rating decision on appeal, service connection 
was granted for degenerative joint disease of the knees, 
based on in-service aggravation of a pre-existing disability.  
In assigning a rating evaluation, the RO essentially 
determined that the medical evidence of record supported a 10 
percent rating evaluation.  However, the RO also found that 
the level of disability that pre-existed service was 10 
percent disabling and thus deducted that 10 percent from the 
possible rating, and assigned a noncompensable disability 
rating for each knee. 

At the outset, the Board must determine the severity of the 
veteran's bilateral knee disability, characterized as 
degenerative joint disease of the knees, prior to in-service 
aggravation thereof.  With respect to the potentially 
applicable diagnostic codes pertaining to evaluation based on 
limitation of motion, a compensable evaluation is not 
warranted.  There is no evidence of any limitation of motion; 
the veteran had full range of motion in the knees, albeit 
with pain, as shown by records from Dr. Kimball.  Similarly, 
there is no evidence of subluxation, lateral instability, 
fracture or genu recurvatum or locking, although a torn 
lateral meniscus was diagnosed.  Nonetheless, under the 
provisions pertaining to pain on motion and X-ray evidence of 
arthritis each of the veteran's knees could be evaluated as 
10 percent disabling.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  Accordingly, the Board finds that 
prior to in-service aggravation, each of the veteran's knee 
disorders was 10 percent disabling. 

The RO has assigned a non-compensable disability evaluation 
for each knee after deducting a pre-service evaluation of 10 
percent.  The Board has likewise evaluated the pre-service 
disabilities as 10 percent disabling.  Thus, in order for a 
compensable evaluation for each knee to be assigned, the 
evidence must show entitlement to an evaluation greater than 
10 percent regardless of the level of pre-service disability.  
38 C.F.R. §§ 3.310, 3.322.

With respect to the diagnostic codes pertaining to ankylosis 
and limitation of flexion and extension, an evaluation in 
excess of 10 percent is not warranted.  There is no evidence 
of ankylosis and it is clear that the veteran retains the 
ability to flex and extend his knees.  He has always been 
able to fully extend the knee and flexion has been limited, 
at most, to 120 degrees.  These measurements do not 
substantiate an evaluation in excess of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261.

Similarly, with respect to the remaining diagnostic codes 
pertaining to evaluation of knee disabilities that could 
provide an evaluation in excess of 10 percent, such an 
evaluation is not warranted.  Although a torn meniscus had 
once been diagnosed, there is no clinical evidence that this 
has caused locking of the joint.  Throughout the course of 
this claim and appeal there is no evidence of recurrent 
subluxation or lateral instability.  Similarly, clinical 
testing has shown the knees to be stable.  There is no 
evidence of non-union or malunion of the tibia and fibula.  
Accordingly, an evaluation in excess of 10 percent cannot be 
established.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 
5262.  







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the left hip with groin pain is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right hip with groin pain is 
denied. 

Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right knee is denied.

Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


